DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:

The phrase “of claim 10” appears to be erroneously included (Page 3 lines 12-13 of the 08/12/21 Specification). Appropriate correction is required.

Claim Objections

Claim 1 is objected to because of the following informalities: for sake of clarity, it is suggested that the phrase “An electrolyte composition comprising solvent” be written, for example, as “An electrolyte composition comprising a solvent.” Appropriate correction is required.

Claim 4 is objected to because of the following informalities: for sake of consistency, “ethylmethyl carbonate” should be written as “methyl ethyl carbonate” (it is noted that “methyl ethyl carbonate” is utilized throughout the instant Claims instead of “ethylmethyl carbonate”). Appropriate correction is required.

Claim 7 is objected to because of the following informalities: (1) there is a missing space between “formula” and “Li1+b” (i.e. “formulaLi1+b”), and (2) for sake of clarity, it is suggested that the phrase “and wherein the electrolyte comprises solvent” be written, for example, as “and wherein the electrolyte comprises a solvent.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term “about” in Claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, Claim 1 is rendered particularly indefinite insofar as the explicit boundaries of the instantly claimed range(s) cannot be determined given the presence of said relatively terminology. Proper clarification is required.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term “about” in Claim 2 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, Claim 2 is rendered particularly indefinite insofar as the explicit boundaries of the instantly claimed range(s) cannot be determined given the presence of said relatively terminology. Proper clarification is required.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term “about” in Claim 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, Claim 3 is rendered particularly indefinite insofar as the explicit boundaries of the instantly claimed range(s) cannot be determined given the presence of said relatively terminology. Proper clarification is required.
Additionally, Claim 3 recites the limitation "the total electrolyte weight." There is insufficient antecedent basis for this limitation in the claim (it is noted that while the claimed electrolyte composition necessarily has a total weight, “the total electrolyte weight” nonetheless lacks antecedent basis). Proper clarification is required.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term “about” in Claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, Claim 4 is rendered particularly indefinite insofar as the explicit boundaries of the instantly claimed range(s) cannot be determined given the presence of said relatively terminology. Proper clarification is required.
Additionally, Claim 4 recites the limitation "the total electrolyte weight." There is insufficient antecedent basis for this limitation in the claim (it is noted that while the claimed electrolyte composition necessarily has a total weight, “the total electrolyte weight” nonetheless lacks antecedent basis). Proper clarification is required.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term “about” in Claim 5 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, Claim 5 is rendered particularly indefinite insofar as the explicit boundaries of the instantly claimed range(s) cannot be determined given the presence of said relatively terminology. Proper clarification is required.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term “about” in Claim 6 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, Claim 6 is rendered particularly indefinite insofar as the explicit boundaries of the instantly claimed range(s) cannot be determined given the presence of said relatively terminology. Proper clarification is required.
Additionally, Claim 6 recites the limitation "the electrolyte." There is insufficient antecedent basis for this limitation in the claim (it is noted that Claims 1 and 6 are explicitly drawn to an electrolyte composition, as opposed to merely an electrolyte, wherein said Claims do not positively recite the presence of an electrolyte such that “the electrolyte” has antecedent basis). Proper clarification is required.

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 7 recites the limitation "an electrolyte of claim 1." There is insufficient antecedent basis for this limitation in the claim (it is noted that Claim 1 is explicitly drawn to an electrolyte composition as opposed to merely an electrolyte). For purposes of examination, it will be assumed that “an electrolyte of claim 1” is in reference to an electrolyte composition of claim 1. Proper clarification is required.
Additionally, the terms “about” and “approximately” in Claim 7 are relative terms which renders the claim indefinite. The terms “about” and “approximately” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, Claim 7 is rendered particularly indefinite insofar as the explicit boundaries of the instantly claimed range(s) and instantly claimed formula cannot be determined given the presence of said relatively terminology. Proper clarification is required.
Additionally, Claim 7 recites the limitation "the electrolyte." There is insufficient antecedent basis for this limitation in the claim (given that, as previously stated, “an electrolyte of claim 1” is being interpreted as being in reference to an electrolyte composition of claim 1). Proper clarification is required.
Additionally, Claim 7 recites the limitation (emphasis added) “where A is a metal element different from Ni, Mn, Co, or a combination thereof.” Accordingly, Claim 7 is rendered particularly indefinite insofar as the emphasized portion renders the Claim unclear (i.e. “A” is already required to be a metal element different from Ni, Mn, Co, and “a combination thereof” necessarily includes at least two of said elements therein already). Proper clarification is required (it is suggested, for example, that “or a combination thereof” be omitted).
Additionally, Claim 7 states that the solvent comprises ethylene carbonate and a liquid organic solvent selected from the instantly claimed group, wherein said group of liquid organic solvents includes dimethyl carbonate therein but does not explicitly require its presence. However, Claim 7 also states that the lithium ion battery comprises an electrolyte of claim 1 (i.e. an electrolyte composition of claim 1, given that as previously stated, “an electrolyte of claim 1” is being interpreted as being in reference to an electrolyte composition of claim 1) which explicitly requires the presence of dimethyl carbonate therein. Accordingly, Claim 7 is rendered particularly indefinite insofar as it is unclear if dimethyl carbonate is or is not a requirement of the instantly claimed solvent. For purposes of examination, it will be assumed that dimethyl carbonate is a requirement of the instantly claimed solvent. Proper clarification is required.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term “about” in Claim 8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, Claim 8 is rendered particularly indefinite insofar as the explicit boundaries of the instantly claimed range(s) cannot be determined given the presence of said relatively terminology. Proper clarification is required.

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 9 states (emphasis added) that the solvent consists essentially of “fluoroethylene carbonate and/or ethylene carbonate, dimethyl carbonate, and optionally methyl ethyl carbonate” (i.e. Claim 9 allows for ethylene carbonate to not be present in the solvent given the use of and/or). However, Claim 7 (from which Claim 9 depends) explicitly requires the presence of ethylene carbonate therein. Accordingly, Claim 9 is rendered particularly indefinite insofar as it is unclear if ethylene carbonate is or is not a requirement of the instantly claimed solvent. For purposes of examination, it will be assumed that ethylene carbonate is a requirement of the instantly claimed solvent. Proper clarification is required.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 10 recites the limitation "the total electrolyte weight." There is insufficient antecedent basis for this limitation in the claim (it is noted that while the electrolyte composition necessarily has a total weight, “the total electrolyte weight” nonetheless lacks antecedent basis). Proper clarification is required.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the term “about” in Claim 12 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, Claim 12 is rendered particularly indefinite insofar as the explicit boundaries of the instantly claimed range(s) cannot be determined given the presence of said relatively terminology. Proper clarification is required.
Additionally, Claim 12 recites the limitations “the battery,” “the 500th cycle,” and “the 5th cycle.” There is insufficient antecedent basis for these limitations in the claim. Proper clarification is required (it is suggested, for example, that phrases such as “the lithium ion battery,” “a a 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 2011/0136019, and further in view of Nirasawa et al. (US 2002/0018940).

Regarding Claims 1-2, 6-9, 11, Amiruddin teaches a lithium ion battery comprising an electrolyte (“electrolyte composition”) ([0001]). Amiruddin teaches that the electrolyte comprises a solvent, 0.5M to 2.5M of a lithium electrolyte salt, and an optional lithium salt additive ([0066]-[0077]). Amiruddin teaches that the solvent comprises ethylene carbonate (EC), dimethyl carbonate (DMC), and methyl ethyl carbonate (MEC), wherein the DMC and MEC may be present alone or in combination with one another (i.e. the solvent may consist essentially of EC+DMC+MEC, EC+DMC, or EC+MEC) ([0067]). Amiruddin teaches that, in particular, the lithium electrolyte salt is LiPF6, LiBF4, or a combination thereof ([0070]). Amiruddin teaches that when present, the lithium salt additive is present in an amount between 0.01 to 5.0 wt% ([0074]). Amiruddin teaches that in particular, the lithium salt additive is LiBOB or LiDFOB ([0075]-[0076]). Amiruddin teaches that the battery further comprises a positive electrode, a negative electrode, and a separator which separates the positive electrode from the negative electrode ([0039]). Amiruddin teaches that the positive electrode comprises a positive electrode active material which is a lithium rich metal oxide active material described by the formula Li1+aNiαMnβCoɣAδO2-zFz, where “a” ranges from about 0.05 to about 0.3, “α” ranges from about 0.1 to about 0.4, “β” ranges from about 0.3 to about 0.65, “ɣ” ranges from about 0 to about 0.4, “δ” ranges from about 0 to about 0.15 and “z” ranges from about 0 to about 0.2, and where A is Mg, Sr, Ba, Cd, Zn, Al, Ga, B, Zr, Ti, Ca, Ce, Y, Nb, Cr, Fe, V, Li or combination thereof (“A is a metal element different from Ni, Mn, Co, or a combination thereof”) ([0050]-[0051]). Amiruddin teaches that the negative electrode comprises, for example, graphitic carbon therein ([0042]). Amiruddin teaches that the positive electrode active material comprises an inorganic stabilization coating formed thereon, wherein the inorganic stabilization coating is desirably formed of aluminum fluoride (“metal halide”), and wherein the inorganic stabilization coating exhibits an average thickness of 0.5 nm to 20 nm ([0060]-[0061], [0064]). It is further noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (See MPEP 2144.05 (I)). 
	Amiruddin does not explicitly teach that the electrolyte comprises the instantly claimed amount of thiophene or thiophene derivatives.
	However, Nirasawa teaches a lithium ion battery comprising a nonaqueous electrolyte (Abstract, [0002]). Nirasawa teaches that the battery comprises a positive electrode, a negative electrode, and a nonaqueous electrolyte ([0016]). Nirasawa teaches that the positive electrode comprises a LiNiMnCoO-based positive electrode active material, the negative electrode comprises a graphitic carbon negative electrode active material, and the nonaqueous electrolyte comprises a solvent which may comprise EC, DMC, and MEC therein ([0052], [0079], [0082]-[0083]). Nirasawa teaches that as a lithium ion battery is frequently charged and discharged, the battery capacity is degraded due to irreversible reactions occurring between the negative electrode and the nonaqueous electrolyte such that the battery suffers from short cycle life ([0010]). Accordingly, Nirasawa teaches that the nonaqueous electrolyte further comprises, for example, a thiophene or thiophene derivative additive ([0018], [0020]). Nirasawa teaches that during charge and discharge of the battery, said additive forms a film on the surface of the negative electrode which prevents irreversible reactions between the nonaqueous electrolyte and negative electrode from occurring, thereby reducing capacity degradation of the battery ([0025]-[0026]). Nirasawa teaches that the content of said additive is in the range of 0.03 weight percent to 10 weight percent, wherein too little of said additive (i.e. less than 0.03 weight percent) produces too thin of a film, whereas too much of said additive (i.e. more than 10 weight percent) produces a thick film which may prevent lithium doping/undoping at the negative electrode ([0027]-[0028]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would further include a thiophene additive or a thiophene derivative additive in an amount between 0.03 to 10 weight percent, as taught by Nirasawa, in the electrolyte of Amiruddin, given not only becuase such an additive would form a film on the surface of the negative electrode of the lithium ion battery which would help prevent irreversible reactions between the electrolyte and negative electrode from occurring, thereby reducing capacity degradation of the lithium ion battery, but also because too little of said additive (i.e. less than 0.03 weight percent) would produces too thin of a film and too much of said additive (i.e. more than 10 weight percent) would produces a thick film which may prevent lithium doping/undoping at the negative electrode. It is further noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (See MPEP 2144.05 (I)). 

	Regarding Claim 3, Amiruddin, as modified by Nirasawa, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, Amiruddin teaches that the solvent may consist essentially of EC+DMC (See Claim 1). Accordingly, and in such a scenario, the solvent comprises “no more than about 20 weight percent” of MEC relative to the total weight of the electrolyte (given that neither Claim 1 nor Claim 3 explicitly requires the presence of MEC).

Alternatively, Amiruddin teaches that the solvent may consist essentially of EC+DMC+MEC (See Claim 1).
Amiruddin, as modified by Nirasawa, does not explicitly teach the claimed weight percentage of MEC.
However, Amiruddin specifically teaches that the relative amounts of the solvent components can be selected to provide desired ion conductivity over the desired operating temperatures of the battery, and a person of ordinary skill in the art will recognize that additional ranges of solvent composition within the explicit ranges are contemplated ([0069]). 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the weight percentage of the MEC solvent component (e.g. such that the instantly claimed weight percentage range is satisfied) of Amiruddin, as modified by Nirasawa, as a means of controlling the ion conductivity characteristics of the electrolyte, given that Amiruddin teaches that the relative amounts of solvent components within the electrolyte specifically affects the consequent ion conductivity characteristics of the electrolyte (i.e. a result-effective variable relationship exists between the relative amounts of the EC, DMC, and MEC solvent components in the electrolyte and the consequent ion conductivity characteristics of the electrolyte, as disclosed by Amiruddin).

Regarding Claim 4, Amiruddin, as modified by Nirasawa, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, Amiruddin teaches that the solvent may consist essentially of EC+DMC (See Claim 1). Accordingly, and in such a scenario, the solvent comprises “from 0 to about 30 weight percent” of MEC relative to the total weight of the electrolyte (given that neither Claim 1 nor Claim 4 explicitly requires the presence of MEC).
Amiruddin, as modified by Nirasawa, does not explicitly teach the claimed weight ratio range of EC versus DMC.
However, Amiruddin specifically teaches that the relative amounts of the solvent components can be selected to provide desired ion conductivity over the desired operating temperatures of the battery, and a person of ordinary skill in the art will recognize that additional ranges of solvent composition within the explicit ranges are contemplated ([0069]). 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the weight ratio range of the EC and DMC solvent components (e.g. such that the instantly claimed weight percentage range is satisfied) of Amiruddin, as modified by Nirasawa, as a means of controlling the ion conductivity characteristics of the electrolyte, given that Amiruddin teaches that the relative amounts of solvent components within the electrolyte specifically affects the consequent ion conductivity characteristics of the electrolyte (i.e. a result-effective variable relationship exists between the relative amounts of the EC, DMC, and MEC solvent components in the electrolyte and the consequent ion conductivity characteristics of the electrolyte, as disclosed by Amiruddin).

Alternatively, Amiruddin teaches that the solvent may consist essentially of EC+DMC+MEC (See Claim 1).
Amiruddin, as modified by Nirasawa, does not explicitly teach the claimed weight ratio range of EC versus DMC, or the claimed weight percentage of MEC.
However, Amiruddin specifically teaches that the relative amounts of the solvent components can be selected to provide desired ion conductivity over the desired operating temperatures of the battery, and a person of ordinary skill in the art will recognize that additional ranges of solvent composition within the explicit ranges are contemplated ([0069]). 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the weight ratio range and/or weight percentage of the EC, DMC, and MEC  solvent components (e.g. such that the instantly claimed weight percentage range is satisfied) of Amiruddin, as modified by Nirasawa, as a means of controlling the ion conductivity characteristics of the electrolyte, given that Amiruddin teaches that the relative amounts of solvent components within the electrolyte specifically affects the consequent ion conductivity characteristics of the electrolyte (i.e. a result-effective variable relationship exists between the relative amounts of the EC, DMC, and MEC solvent components in the electrolyte and the consequent ion conductivity characteristics of the electrolyte, as disclosed by Amiruddin).

Regarding Claim 10, Amiruddin, as modified by Nirasawa, teaches the instantly claimed invention of Claim 9, as previously described.
As previously described, Amiruddin teaches that the solvent may consist essentially of EC+DMC (See Claims 1, 7). Accordingly, and in such a scenario, the solvent comprises “no more than about 20 weight percent” of MEC relative to the total weight of the electrolyte (given that neither Claim 1 nor Claim 7, nor Claim 9 explicitly requires the presence of MEC).

Alternatively, Amiruddin teaches that the solvent may consist essentially of EC+DMC+MEC (See Claims 1, 7).
Amiruddin, as modified by Nirasawa, does not explicitly teach the claimed weight percentage of MEC.
However, Amiruddin specifically teaches that the relative amounts of the solvent components can be selected to provide desired ion conductivity over the desired operating temperatures of the battery, and a person of ordinary skill in the art will recognize that additional ranges of solvent composition within the explicit ranges are contemplated ([0069]). 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the weight percentage of the MEC solvent component (e.g. such that the instantly claimed weight percentage range is satisfied) of Amiruddin, as modified by Nirasawa, as a means of controlling the ion conductivity characteristics of the electrolyte, given that Amiruddin teaches that the relative amounts of solvent components within the electrolyte specifically affects the consequent ion conductivity characteristics of the electrolyte (i.e. a result-effective variable relationship exists between the relative amounts of the EC, DMC, and MEC solvent components in the electrolyte and the consequent ion conductivity characteristics of the electrolyte, as disclosed by Amiruddin).

Regarding Claim 12, Amiruddin, as modified by Nirasawa, teaches the instantly claimed invention of Claim 7, as previously described.
Amiruddin, as modified by Nirasawa, does not explicitly teach that the positive electrode active material exhibits a specific capacity in accordance with the instant Claim when discharged in the instantly claimed manner, and does not explicitly teach that the lithium ion battery has a capacity in accordance with the instant Claim when cycled in the instantly claimed manner.
However, and as previously described, Amiruddin, as modified by Nirasawa, teaches all of the requisite and positively recited structural limitations of the instantly claimed lithium ion battery of Claim 7 (and the electrolyte composition of Claim 1) (See Claims 1, 7). 
Therefore, it is considered that (1) the positive electrode active material of Amiruddin, as modified by Nirasawa, would exhibit a specific capacity in accordance with the instant Claim when discharged in the instantly claimed manner, and (2) the lithium ion battery of Amiruddin, as modified by Nirasawa, would exhibit a capacity in accordance with the instant Claim when cycled in the instantly claimed manner). It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977)) (See MPEP 2112.01). Furthermore, it is noted that “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)) (See MPEP 2112.01). Applicant is invited, however, to provide explicit evidence and/or data to conclusively prove that the lithium ion battery of Amiruddin, as modified by Nirasawa, does not and/or cannot exhibit the instantly claimed properties or operate in the instantly claimed manner.
Alternatively, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would recognize, or otherwise expect, that because the lithium ion battery of Amiruddin, as modified by Nirasawa, comprises all of the requisite and positively recited structural limitations of the instantly claimed lithium ion battery, then (1) the positive electrode active material of Amiruddin, as modified by Nirasawa, would exhibit a specific capacity in accordance with the instant Claim when discharged in the instantly claimed manner, and (2) the lithium ion battery of Amiruddin, as modified by Nirasawa, would exhibit a capacity in accordance with the instant Claim when cycled in the instantly claimed manner). It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977)) (See MPEP 2112.01). Furthermore, it is noted that “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not” (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)) (See MPEP 2112.01). Applicant is invited, however, to provide explicit evidence and/or data to conclusively prove that the lithium ion battery of Amiruddin, as modified by Nirasawa, does not and/or cannot exhibit the instantly claimed properties or operate in the instantly claimed manner.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al. (US 2011/0136019), and further in view Nirasawa et al. (US 2002/0018940) and Im et al. (US 2005/0031963).

	Regarding Claim 5, Amiruddin, as modified by Nirasawa, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, Amiruddin teaches that the solvent may consist essentially of EC+DMC (See Claim 1).
Amiruddin, as modified by Nirasawa, does not explicitly teach that the solvent consists essentially of fluoroethylene carbonate (FEC) and DMC.
However, Im teaches an electrolyte solvent for batteries and a battery comprising said solvent ([0001]). Im teaches that when FEC is specifically used in combination with a linear ester solvent such as DMC, safety of the battery is specifically improved without a corresponding decrease in battery performance ([0010], [0028]). Furthermore, Im teaches that FEC should not also be used in conjunction with or in addition to EC (when combined with a linear ester solvent such as DMC), given that battery performance would be diminished ([0022]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would utilize FEC, as taught by Im, instead of EC in the EC+DMC solvent of Amiruddin, as modified by Nirasawa (i.e. such that the solvent would consist essentially of FEC+DMC), given that an electrolyte solvent comprising the particular combination of FEC+DMC would specifically improve the safety of the battery without a corresponding decrease in battery performance, as taught by Im (wherein said person of ordinary skill in the art would be particularly motivated to utilize FEC+DMC, as opposed to FEC+EC+DMC, given that Im teaches that FEC should not also be used in conjunction with or in addition to EC, when combined with a linear ester solvent such as DMC, given that battery performance would be diminished).
Amiruddin, as modified by Nirasawa and Im, does not explicitly teach the claimed weight ratio range of FEC versus DMC.
However, Amiruddin specifically teaches that the relative amounts of the solvent components can be selected to provide desired ion conductivity over the desired operating temperatures of the battery, and a person of ordinary skill in the art will recognize that additional ranges of solvent composition within the explicit ranges are contemplated ([0069]). 
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would, through routine experimentation with a reasonable expectation of success, optimize the weight ratio range of the FEC and DMC solvent components (e.g. such that the instantly claimed weight percentage range is satisfied) of Amiruddin, as modified by Nirasawa and Im, as a means of controlling the ion conductivity characteristics of the electrolyte, given that Amiruddin teaches that the relative amounts of solvent components within the electrolyte specifically affects the consequent ion conductivity characteristics of the electrolyte (i.e. a result-effective variable relationship exists between at least the relative amounts of the FEC and DMC solvent components in the electrolyte and the consequent ion conductivity characteristics of the electrolyte, as disclosed by Amiruddin).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729